FILED 1st JUDICIAL DISTRICT COURT
Rio Arriba County
10/22/2019 4:18 PM

STATE OF NEW MEXICO KATHLEEN VIGIL CLERK OF THE COURT
COUNTY OF RIO ARRIBA Breanna Aguilar.
FIRST JUDICIAL DISTRICT COURT
T.G.),

Plaintiff,
v. No.D-117-CV-2019-00514

Case assigned to Lidyard, Jason
THE BOARD OF COUNTY COMMISSIONERS

OF THE COUNTY OF RIO ARRIBA; RIO ARRIBA
COUNTY SHERIFF JAMES LUJAN; and
RIO ARRIBA COUNTY SHERIFF’S DEPUTY
LEON GALLEGOS,

Defendants.

COMPLAINT FOR CIVIL RIGHTS VIOLATIONS,
BATTERY AND LOSS OF CONSORTIUM

COMES NOW, Plaintiff T.G., through his attorneys, Kennedy Kennedy & Ives, PC, and
brings this complaint under 42 U.S.C. Section 1983 for civil rights violations and the New
Mexico Tort Claims Act for battery and loss of consortium, and alleges the following causes of
action against the Defendants:

PARTIES, JURISDICTION, AND VENUE
1. T.G, is a corrections officer at the Rio Arriba County Adult Detention Facility located in
the city of Tierra Amarilla and a resident of Rio Arriba County in the State of New

Mexico.

2. Sheriff James Lujan (“Sheriff Lujan”) is the Sheriff of Rio Arriba County in the State of

New Mexico. He is sued in his individual and official capacity.

 

‘ Plaintiff T.G. is a survivor.of sexual battery and as thus is identified herein only by his initials. Plaintiff's counsel
will provide the Court and all counsel with an un-redacted. copy of this Complaint as well as a reference list
correlating initials with full names.

 
10.

11.

12.

13.

Deputy Leon Gallegos (“Deputy Gallegos”) is a deputy with the Rio Arriba County
Sheriff's Office in the State of New Mexico. He is sued in his individual capacity.
There is no familial relationship between T.G. and Deputy Gallegos.
Rio Arriba County is a municipality in the State of New Mexico represented by the
governmental entity Board of County Commissioners of the County of Rio Arriba
(“Defendant County”).
Defendant County is responsible for the policies, customs, and practices of the agencies
of the County, including its employees.
Defendant County assumes the risks incidental to the maintenance, training, supervision,
and employment of a law enforcement agency.
Jurisdiction and venue are appropriate in Rio Arriba County pursuant NMSA 1978, § 38-
3-1 (General Jurisdiction and Venue).

FACTUAL ALLEGATIONS
A. Factual Support for the Grossly Reckless Conduct of Deputy Gallegos
On or about June 3, 2019, Deputy Gallegos drove his patrol unit onto the property of the
detention center in Tierra Amarilla. (See Video of Taser X2 Deployment at 9:32:23-32,
attached hereto as Exhibit 1)
Deputy Gallegos honked the horn in his patrol unit to get onto the property.
After Deputy Gallegos entered onto the property, County Correctional officers T.G. and
‘Terrance Garcia went out to assist him.
When T.G. approached the Deputy’s patrol unit, he said to Deputy Gallegos, in an
offhand manner: stop honking your horn at my jail.

Deputy Gallegos responded: this isn’t your jail.
14.

15,

16.

17,

18,

19,

20.

21,

22,

23.

24.

Deputy Gallegos then pulled a Taser X2 from his pants pocket. (Exhibit 1 at 9:32:51)
Deputy Gallegos pointed it at T.G.’s groin and shot him in the genitals. (Exhibit 1 at
9:32:52)

T.G. immediately fell to the ground in excruciating pain. (Exhibit 1 at 9:32:53)

There was no “horseplay” between Deputy Gallegos and T.G. prior to the Deputy’s
reckless deployment of the Taser X2. (Exhibit 1 at 9:32:39-50)

Deputy Gallegos intentionally deployed his Taser X2 into T.G.’s genitals.

No objectively reasonable officer confronting a situation where there is absolutely no
need for force would have deployed the Taser X2 in so reckless a manner.

Defendants Sheriff Lujan and Deputy Gallegos acted with deliberate indifference to the
safety of Plaintiff T.G. and others in the Rio Arriba County community when they
deployed the Taser X2 without knowledge of the safe use of the Taser X2.

The Taser X2 has two modes: Semi-automatic and Manual mode. Semi-automatic mode
being the default. (See Taser X2 Product Manual at p. 21, attached hereto as Exhibit 2)
The Taser X2 automatically uses probe-deployment when the trigger is pulled in Semi-
automatic mode. By pressing and holding the Taser’s ARC switch, energy is applied to
the already deployed cartridge without deploying unexpended cartridges. (Exhibit 2, at p.
20)

In Manual mode, however, pulling the trigger does not advance cartridge selection. In
this mode the ARC switch has a different function. It is used to select cartridges prior to
deployment. (Exhibit 2, at pp. 21-22)

The Taser X2 used by Deputy Gallegos was fired in the default Semi-automatic probe-

deployment mode.
25.

26.

a7,

28.

29.

30,

31.

32,

33.

34,

35.

The defauit mode has two cartridges with 15 to 35 feet of wire and two barbs at the end
of each cartridge. (Exhibit 2, at p. 4)

Semi-automatic probe-deployment mode is programmed to deliver electricity in five-
second shocks. (Exhibit 2, at pp. 15-16)

When Deputy Gallegos deployed his Taser X2, both barbs penetrated T.G.'s pants
causing the device to deliver 50,000 volts of electricity to his genitals.

The groin area is a no-strike zone according to the manual. (Exhibit 2, at p. 41)

The result of using a Taser X2 in a no-strike zone is the increased risk of death or serious
bodily injury.

When Deputy Gallegos deployed his Taser X2, Sheriff Lujan had not trained him on the
safe use of the. Taser X2.

T.G. has suffered physical injuries from Taser X2 shock to his genitals and emotional
injuries which arise from the physical injuries to his genitals.

T.G. has suffered severe mental anguish and emotional injuries, including the
symptomology of Post-Traumatic Stress Disorder (“PTSD”), from the pain of the shock
to the genitals, workplace and public humiliation from the viral videotape of the subject
incident, and from the interference of intimacy caused by the shock to his genitals,

B. Factual Support for Sheriff Lujan’s Deliberately Indifferent Training and
Supervision of Deputy Gallegos and other Deputies Use of Taser X2

In or around March 2019, the Rio Arriba Country Sheriff's Office purchased new Tasers,
upgrading to the Taser X2 model.

Each Taser model. has significant differences and it is vital to be trained on each
particular model. (Exhibit 2, at p. 1)

Sheriff Lujan issued the Taser X2 to his deputies, iricluding Deputy Gallegos, before he
36.

37.

38.

39.

40,

4],

42.

43.

44,

trained them on the upgraded model. (See Plaintiff's Exhibit 3, attached hereto, as KOB
TV Story, https:/Avww.kob.com/albuquerque-news/4-investigates-rio-arriba-deputies-
were-not-trained-to-use-tasers/5394344/ at 1:18)

In.an interview with Sheriff Lujan, KOB TV News reporter Chris Ramirez asked Sheriff
Lujan “had your deputies received training on the X2 before they were being used?”
(Exhibit 3 at 1:21-25)

Sheriff Lujan responded, “Not that I, there may be a couple that already had been trained
on the X2s, but not all the deputies.” (Exhibit 3 at 1:26-1:30)

Chris Ramirez then asked, “in light of what we've seen...do you think some of that may
have been avoided had they received training on the X2s?” (Exhibit 3 at 1:33-39)
Sheriff Lujan responded, “Yes.” (Exhibit 3 at 1:40)

Sheriff Lujan later admitted to Chris Ramirez that “in the future he plans on training his
deputies before rolling out a new weapon.” (Exhibit 3 at 2:19-25)

Deputy Gallegos was not trained on the Taser X2 when he deployed his weapon to T.G.’s
groin. (Exhibit 3 at 1:26-1:30)

Deputy Gallegos did not receive Taser X2 training until on or about June 18, 2019.
After the May 10, 2019 incident, wherein Sheriff's Deputy and School Resource Officer
Jeremy Barnes deployed Taser X2 prongs into the upper chest, another no strike zone, of
a 14-year-old disabled boy, Sheriff Lujan received notice that his deputies, untrained on
the Taser X2, were using the Taser X2 models in.a reckless manner. (See Plaintiff's
Exhibit 4, attached hereto, as Tort Claims Notice).

Even after receiving actual notice of the obvious risk, Sheriff Lujan allowed Deputy

Gallegos to continue to use the Taser X2 while untrained to do so.
45.

At all times relevant to this complaint, Sheriff Lujan issued the Taser X2 to his deputies,
including Deputy Gallegos, and allowed untrained deputies into the field with these
weapons.

COUNTI

FOURTEENTH AMENDMENT RIGHT TO BODILY INTERGRITY AND FOURTH

46,

47.

48.

49,

50.

52.

53.

54,

AMENDMENT RIGHT TO BE FREE FROM EXCESS FORCE:
(Civil Rights Violations Against Deputy Gallegos)

Plaintiff hereby incorporates by reference each of the allegations set forth in the
preceding paragraphs as if re-alleged fully herein.
Deputy Gallegos intentionally deptoyed his Taser X2 when absolutely no force was
necessary.
Deputy Gallegos intentionally deployed his Taser X2 in a grossly reckless manner to a
no-strike zone.
Deputy Gallegos’s use of force was objectively unreasonable.
Deputy Gallegos’s acts violated T.G.’s Fourth Amendment rights to be secure in his
person from unreasonable search and seizures.
Deputy Gallegos’s acts violated T.G.’s Fourteenth Amendment rights to bodily integrity
under the law.
Deputy Gallegos acted willfully, knowingly and purposefully to deprive T.G. of his
Constitutional Rights.
As a direct and proximate result of Deputy Gallegos’s grossly reckless behavior T.G.
suffered physical injuries, humiliation, indignities, and the deprivation of his civil rights:

COUNT II

BATTERY .

(Deputy Gallegos and Defendant County)

Plaintiff hereby incorporates by reference each of the allegations set forth in the
55.

36.

57,

38.

39.

60.

61.

62.

63.

preceding paragraphs as if re-alleged fully herein.

Governmental immunity is waived under NMSA 1978, § 41-4-12, which waives
immunity for personal injury resulting from battery and/or constitutional violations when
caused by a law enforcement officer in the scope of his duties.

Deputy Gallegos intended to cause harmful and offensive contact with T.G. by deploying
his Taser X2.

Deputy Gallegos caused harmful and offensive contact with T.G, to occur by
intentionally deploying his Taser X2.

Deputy Gallegos’s harmful and offensive contact constitutes battery against T.G.

Deputy Gallegos acted in a grossly reckless manner in committing battery against T.G.
T.G, experienced damages and personal injury as a result of Deputy Gallegos’s battery.
The Defendant County is liable under respondeat superior for the battery Deputy
Gallegos committed.

As a direct and proximate result of Deputy Gallegos’s offensive contact, T.G. suffered
severe physical injuries, the full extent of which are currently unknown.

Asa direct and proximate result of Deputy Gallegos’s offensive contact, T.G. suffered.
PTSD, anxiety, psychosis, loss of intimacy and joss of enjoyment of life.

COUNT IT

SUPERVISORY LIABILITY UNDER FOURTH AND FOURTEENTH AMENDMENTS

64.

65,

DELIBERATE INDIFFERENCE
(Sheriff Lujan)

Plaintiff hereby incorporates by reference each of the allegations set forth in the
preceding paragraphs as if re-alleged fully herein.
At all times relevant to this complaint, Sheriff Lujan had actual notice that his deputies

were not trained on the Taser X2.
66. Although Sheriff Lujan had actual notice that his deputies were not trained on the Taser
X2 model, he issued these weapons to them anyway.

67. Sheriff Lujan in his official and individual capacity acted with deliberate indifference
towards the public, including T.G., by allowing untrained deputies into the field with
these weapons.

68. Sheriff Lujan’s action were objectively unreasonable and deliberately indifferent.

69. Asa direct and proximate result of the deliberate indifference of Sheriff Lujan, Deputy
Gallegos deployed a weapon with reckless disregard for the safety of others thereby
violating T.G.’s right to bodily integrity and to be free from an excessive use of force.

70. As adirect and proximate result of the deliberate indifference of Sheriff Lujan, T.G.
experienced severe physical injuries, emotional distress, pain and suffering, humiliation,
indignities, loss of enjoyment of life, and deprivation. of his civil rights.

COUNT IV
VIOLATION OF T.G.’S RIGHT TO EQUAL PROTECTION OF THE LAW UNDER
THE FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION
(Deputy Gallegos)

71. Plaintiff hereby incorporates by reference each of the allegations set forth in the
preceding paragraphs as if re-alleged fully herein.

72. At all times relevant to this Complaint, T.G. enjoyed the right to equal protection of the
jaw under the Fourteenth Amendment to the United States Constitution.

73. Other male county employees were similarly situated to T.G., as he is a male county
employee.

74. Deputy Gallegos sexually harassed and battered T.G. while acting as a county employee.

75. Deputy Gallegos did not, however, sexually harass and batter female county employees

as he did T.G.
76.

77,

78.

79,

80,

81.

82.

83.

Deputy Gallegos sexually harassed and battered T.G. because he is aman with male
genitalia. But for his sex, male, Deputy Gallegos would not have pointed his taser at the.
male genitalia of T.G. and deployed it into his groin area.
Oneale clearly establishes same-sex sexual harassment between male employees as
actionable. To deploy Taser X2 weapon prongs into the groin area of a male co-worker is
“objectively” offensive conduct to alter the conditions of employment and thus actionable
as an Equal Protection violation. Oncale v. Sundowner Offshore Services, Inc., 523 U.S.
75 (1998).
Male-on-male sexual harassment has been prohibited by the United States constitution
for over twenty years.
Defendant Sheriff Lujan has created a work environment ripe for male-on-male sexual
harassment by cultivating a culture of toxic masculinity between himself and county
employees.
Deputy Gallegos violated T.G.’s Fourteenth Amendment right to the equal protection of
the law when he used his Taser X2 to sexually batter T.G.
Deputy Gallegos’s acts were intentional, wanton, malicious, sadistic, and in gross and
reckless disregard of, or deliberate indifference to, T.G.’s constitutional rights to equal
protection based on his sex, male.
Deputy Gallegos acted with the purpose of causing harm to T.G., and not to accomplish
any legitimate goal.
COUNT V
MUNICIPAL LIABILITY
(Defendant County and Sheriff Lujan in Official Capacity)

Plaintiff hereby incorporates by reference each of the allegations set forth in the
84.

85,

86.

87.

88.

89,

90.

91.

92.

93,

preceding paragraphs as if re-alleged fully herein.

Defendant County is ltable for the actions of policy makers and law enforcement officers
whom they employ or direct to act on their behalf.

Sheriff Lujan, in his official capacity, is an agent of Defendant County.

Sheriff Lujan, in his official capacity, is a policymaker,

Sheriff Lujan acted with deliberate indifference by issuing the Taser X2 to his deputies
and allowing untrained deputies into the field with these weapons.

Sheriff Lujan acted with deliberate indifference when he failed to train or certify his law
enforcement officers on the Taser X2 after Deputy Barnes deployed his Taser X2 into the
chest of a disabled school boy.

Failure to train on the Taser X2 was an obvious inadequacy and directly resulted in a
violation caused by Deputy Gallegos’s misuse of the weapon.

As a direct and proximate result of the deliberate indifference of Sheriff Lujan, Deputy
Gallegos was ill-equipped to use his weapon and deployed his Taser X2 in an intentional
and reckless manner into the groin area of T.G.

Deputy Gallegos, as an agent of Defendant County, acted in a grossly reckless manner by
intentionally deploying his Taser X2 to T.G.’s groin.

As a direct and proximate result of Deputy Gallegos’s actions, T.G. suffered physical
injuries, emotional distress, pain and suffering, humiliation, indignities, loss of enjoyment
of life, and deprivation of his civil rights.

COUNT VI
LOSS OF CONSORTIUM

Plaintiff hereby incorporates by reference each of the allegations set forth in the preceding

paragraphs as if re-alleged fully herein.

10
94.

95.

96.

97.

98.

99.

Plaintiff lives together with a woman as husband and wife.
Plaintiff and his female partner have lived, shared life experiences and formed a deeply
close relationship of mutual emotional and financial dependence.
As a result of the acts and omissions of Defendants, the quality of Plaintiffs sexual
intimacy with his life partner has been negatively impacted for the foreseeable future.
As a result of the acts and omissions of Defendants, the quality of Plaintiff's relationship
with his life partner has been negatively impacted by his mental and physical injuries.
It was foreseeable that T.G.’s intimate relationship would be harmed by the actions and
omissions of Defendants.
As a direct and proximate result of the acts and omissions stated herein, Plaintiff has
suffered physical and emotional harms and losses for the foreseeable future.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully prays that the Court:
|. Award compensatory damages for physical injuries, emotional distress, pain and
suffering, humiliation, indignities, loss of sexual intimacy and loss of enjoyment of
life;
Il. Award special damages for evaluation and therapy to treat these injuries into the
foreseeable future;
ill. Award punitive damages against the Defendants sufficient to punish the individual
Defendants and to deter further wrongdoing;
IV. Award pre-judgment and post-judgment interest, costs, and expenses in bringing
thts action, including attorney’s fees; and

Vv. Any other relief the Court deems just and proper.

Lt
12

Respectfully submitted,

KENNEDY KENNEDY & IVES, PC

{/ Shannon L. Kennedy
Shannon L. Kennedy

Joseph P. Kennedy

Laura Schauer Ives

Erin L. Chavez

Attorneys for Plaintiff

1000 2nd Street NW

Albuquerque, New Mexico 87102
(505) 244-1400 / F: (505) 244-1406

slk@civilrightslaw.com
ipk@civilrightslaw.com
lsi@civilrightslaw.com

elcfacivilrightslaw.com
<2 TASER

 

 

 

 

 

Models 22000, 22001, 22002, 22003, TO0074
& IMPORTANT SAFETY INSTRUCTIONS

Read all warnings and instructions. Save these instructions.

The most up-to-date warnings and instructions are
available at www.axon.com

MMU0037 Revi L
June 2019

SS AXON
Exhibit 2
Chapter 1: Warnings

Important Safety and Health Information

Read, understand and foilow the most current product warnings, safety instructions, and training
materials. Ail product warnings are not included in this Manual. A Product Warnings document is
included with this Conducted Energy Weapon (CEW) and the most current warnings are Posted on
our website at www.axon.com. The most current training materials are available by contacting Axan’s
Training Department. Do not attempt to use this CEW until you have completed training with an Axon
Enterprise, Inc. Certified TASER Instructor.

 

 

 

ch Read and Obey

Read, study, understand, and follow all instructions, warnings, information, training bulle-
tins and relevant TASER training materials before using the TASER X2 CEW. Failure to comply
with the product instructions, warnings, information, training bulletins, and TASER training
materials could result in death or serious injury to the user, force recipient, and others.

 

se Obey Applicable Laws

Use of CEWs must be legally justified and comply with applicable federal, state, and local
laws and regulations. The decision to use a CEW in a particular manner or circumstance
must follow applicable law enforcement agency Guidance.

 

 

   

+ Can temporardy incapacitate Larget.
«Can causa death of serous injury,

4 Obey wamings, insvuctions and 2lldaws.

+ Comply wilh cutrant training «naterials and taquirements,
+ See ww axon.corn:

   
   
   
 

 

 
 

 

 

 

 

in probe-deployment mode, TASER CEWs are designed to temporarily incapacitate a person from a
safer distance while reducing the likelihood of serious injuries or death. When used as directed, TASER
CEWs have been found to be safer and more effective than other traditional use-of-force tools and
techniques. However, it is important to remember that the use of force and physical incapacitation,
by their very nature, involve risk that someone will get hurt or may even die from factors that include,
but are not limited to: physical resistance, exertion, individual susceptibilities, and/or unforeseen cir-
Chapter 2: General information

What is the X2 CEW?

    
 

Insulate i
electrical pulses along the wires and into the body which are designed to affect the sensory and motor
functions of the peripheral nervous system and cause involunta i i : ridges:
a ilab| ngeths fre ee he X2
CEW deploys the cartridges one at a time. It is possible to apply energy beyond the initial burst to a
depioyed cartridge without deploying the remaining cartridge. It also is. possible to apply a Warning
Arc display or drive-stun without deploying any of the cartridges loaded in the CEW.

 
  

  

The X2. CEW has an internal memory that stores the operating firmware and a record of every
deployment. See Trifogy Log (Chapter 5) for more details. The X2 CEW’s Trilogy log can be
downloaded to Axon Evidence (Evidence.com) services. Those who de not have an Axon Evidence
account can use Offline Evidence Sync software to download a simplified log to a local computer,

The X2 CEW has an estimated useful life of five years.

Neuro Muscular Incapacitation (NMI)

 

TASER technology is designed to use electrical impulses similar to those in your body's nervous system
to cause stimulation of the sensory and motor nerves. Neuro Muscular Incapacitation (NMI) occurs
when a CEWis able to cause involuntary stimulation of both the sensory nerves and the motor nerves.
It is not dependent on pain and can be effective on subjects with a high level of pain tolerance.

Previous generations of stun guns primarily affected the sensory nerves only, resulting in pain
TASER X2 CEW User Manual

The CID below shows the Semi-Automatic mode icon:and a battery that is 41-60 percent full. The first
cartridge has been deployed, and the second cartridge is selected.

Expended

Cartridge

  

25-Foat Cartridge

Semi-Automatic __| ___. Battery Capacity
Mode 41-60%

The CID below shows the Semi-Automatic mode icon and a battery that is 81-100 percent full, loaded
with 25- and 35-foot cartridges. The 25-foot cartridge is selected; it will be deployed when the trigger
is pulled.

|. 2o-and 35-Foot
Cartridges

__.. Battery Capacity
81-100%

 

Semb-Automatic :
Mode i

 

The CID below shows the Semi-Automatic mode icon, with two 25-foot training cartridges, and a
battery that is 21-40 percent full. The left cartridge is selected,

_. 25-Foot Training
Cartridges

  
 
 

Semi-Automatic
Mode

f__ Battery Capacity
21-40%

The CID below shows the Semi-Automatic mode icon, with one expended cartridge, one 25-foot
cartridge that is currently selected, a battery at 41-60 percent capacity, and an APPM battery pack
installed.

APPM

Expended —~ 25-Foot Cartridge
Cartridge

Semi-Automatic fl a R_. Battery Capacity

Made 41-60%

The CID below shows the manual mode icon, with one 25-foot cartridge that is currently.selected, a
35-foot cartridge, a battery at 81-100 percent capacity, and a TASER CAM HD recorder installed,

TASER CAM 25-Foot Cartridge

HD Recorder

 
 
  

go -35-Foot Cartridge

|. Battery Capacity
81-100%

The CID shows the Semi-Automatic mode icon, one 25-foot cartridge that is currently selected, a 35-
foot cartridge, a battery at 81-100 percent capacity, and an SPPM battery pack installed.

  
   
  

25-and 35-Foot

   
 

 

a Cartridges
Semi-Automatic | ‘ f__. Battery Capacity
Mode 81-100%

 
   

 

Chapter 3: X2.CEW Features 15
TASER X2 -CEW User Manual

 

 

The cycle can be stopped at any time by shifting the safety switch to the down (SAFE)
position. If both cartridges are cycling and the safety switch is moved to the down (SAFE)
position, then the electrical cycle will stop for BOTH cartridges.

Spark Duration

The CID displays a count indicating how many seconds the deployment cycle lasts. The CEW
will count up from the number 1 up to 99. At 99 seconds, the count will restart at one.

  
   

ARC switch

if you press the ARC switch, the CID will display the deployment cycle duration with the
operating made icon. The CEW will count up. In the CID shown below, the Warning Arc display
has been in effect for three seconds. The Semi-Automatic mode icon displays, and the battery
is 81-100 percent full,

  
 
   

Count

Semi-Automatic
Made

3 ., Battery Capacity
i 81-100%

Top LASER

The top LASER installed in the X2 CEW is oriented with the mechanical sights. At 15 feet (4.6 m},
the aiming point is aligned to the approximate trajectory of a 25-foot (7.6 m) cartridge’s top
probe,

Bottom LASER

At 15 feet (4.6 m), the bottom LASER is aligned to the approximate trajectory of a 25-foot
(7.6 m) cartridge's bottom probe. The bottom LASER only appears when the selected bay
contains a live cartridge or a resettable training cartridge.

The bottom LASER is not aligned to the trajectory of a 35-foot (10.7 m) cartridge.

Chapter 3: X2 CEW Features | 16
TASER X2 CEW User Manual

 

    

Ba Seconds flapsed in
Cycle for the First
Cartridge (3)

 
   
 

Second Cartridge
Nat Yet Deployed

.__ Battery Capacity
: 81-106%

    
 
 

The X2 CEW energizes the first cartridge. Releasing the trigger automatically selects the next cartridge
while the first cartridge is deploying.

     

   
 

Fe : Pes Le

2 Pull the trigger to deploy the second cartridge.

| Two Deployed Cartridges

 

 

 

 

 

 

 

 

 

 

)

 

 

 

 

Chapter 3: X2 CEW Features © 20
TASER X2 CEW User Manual

  
    
 
      

 
 

Seconds Elapsed in
Cycle for the Second
Cartridge

_ Battery Capacity
81-100%

When both the first. and second cartridges are energized each of the two firing bays will run for
approximately five seconds on its own counter. If the second cartridge is deployed while the first
cartridge is still energized, the first cartridge’s cycle will end before the second cartridge’s cycle ends.

Therefore, to energize both cartridge bays, press the ARC switch. If the ARC switch is held down after
the second cartridge’s cycle ends, both cartridge bays will continue to cycle,

Note: If the probes from cartridge bay #1 are in subject A and the probes from cartridge bay #2 are

in subject B, then pressing the ARC switch will energize both cartridge bays and both subject A
and B will receive the effects of the CEW.

Shifting the safety switch to the down (SAFE) position stops the cycle for all cartridge bays.

Note: Do not pull the trigger and press the ARC switch simultaneously. The trigger will override the
ARC switch.

Manual Mode

f your CEW is configured to function

    
 

     
 

utomatic mode, see Sem/-

 

 

ode.

Note: The Semi-Automatic mode is the default method of operation. Manual mode can be configured
only through Axon Evidence services.

 

 

   

Chapter 3: X2 CEW Features ; 21
TASER X2 CEW User Manual

 

 

 

 

First Available = _ Other Cartridge
Cartridge Selected eg a Loaded in the-CEW

 

f_—ss«é@attery Capacity
Manual Mode ‘ arn 61-80%

+ Pull the trigger switch to deploy the first cartridge.

Chapter 3: X2 CEW Features 22
TASER X2 CEW User Manual

 

 

Chapter 4: Cartridges and CEW Operation _ 41
if

 

May 23, 2019

Via USPS Mail & Email to:

Rio Arriba County Clerk's Office
Attn: Linda J. Padilla

1122 Industrial Park Rd,
Espanola, NM 87532

lipadilla@rio-arriba.org

Via USPS Mail & Email to:

Espanola Public Schools

Attn: Superintendent Bobbie J. Gutierrez
116 Calle Espinoza

Espanola, NM 87532
bobbie.gutierrez@k12espanola.org

Re: Tort Claims Act Notice regarding A.M.
Greetings:

This letter'is written notice of tort claims against public entities, pursuant to the New
Mexico Tort Claims Act. In addition to serving as a tort claim notice under § 41-4-1 et. ‘seq., this
letter also serves as notice to preserve all records related to this incident, as they existed at the
time of the incident, including, but not limited to: photographs, videotapes, reports, notes,
memoranda and correspondence related in any way to investigations of the incidents: transcripts
cassette tape or videotapes of any interviews conducted related to the incidents; and any other
evidence, reports, notes, correspondence or memoranda related in any way to the incidents. The
destruction of any of the above items will result in our pursuing a case against Rio Arriba
County, Rio Arriba County Sheriff’s Office, Espanola Public Schools and/or Espanola Valley
High School based upon spoliation of evidence.

,

A.M. is a fifteen-year-old student attending Espanola Valley High School. On May 10, 2019,
while under the care of Espanola Valley High School, A.M. was tased by a Rio Arriba County
shetifP's deputy on school property. A.M. suffered various injuries.

Claims against Rio Arriba County, Rio Arriba County Sheriff's Office, Espanola Public
Schools and Espanola Valley High School include, but are not limited to, unreasonable seizure,

KENNEDY KENNEDY & IVES * WWW.ICQILAW.COM
1000 2ND STNW © ALBUQUERQUE, NM 87102 ¢ P) 505-244-1400 F) 905-244-1406
JOSEPH P, KENNEDY * SHANNON L.IKENNEDY * LAURA SCHAUER IVES ® ADAM C. FLORES

Exhibit 4
th

 

negligent training, and/or excessive force by a law enforcement officer and any claim arising
under NMSA 41-4-12,

We intend to file suit. If you or your risk managers would like to imeet to discuss
settlement of this case before then, please contact my office, Should you require any further
details to investigate these claims, | am available to discuss this matter with you.

Respectfully Submitted,

KENNEDY KENNEDY & IVES

PL

if

J osegfh ¥. Kenng
Shafinon L. Kennedy:
Attorneys at Law

1000 2"! Street NW
Albuquerque, NM 87102
505-244-1400
ipk@ecivilrightslaw.com

slk(@civilrightslaw.com

   
  

 
